Moyer, C.J.
{¶ 1} This appeal involves the process by which the city of Dayton selects persons for employment in the Dayton Fire Department. The question presented is whether the civil service preference-points rule adopted by the civil service board violates the charter of the city of Dayton.
{¶ 2} Dayton is governed by its charter. Pursuant to the charter, the civil service board of the city adopts rules and regulations to govern the civil service of the city. Rule 6 of the Civil Service Board Rules and Regulations provides the standards for administering competitive examinations for positions within the competitive class of the classified service. An amendment to Rule 6 allows “preference points” to be added to the scores of certain persons who take the firefighter-recruit examination. The instant case addresses whether preference points may be awarded for successful completion of the Fire Apprentice Program.
{¶ 3} Rule 6, Section 11 provides:
{¶ 4} “A. Subject to paragraph B of this section, a person obtaining a passing grade on an open competitive examination for the position of Firefighter Recruit is eligible to receive preference points as follows:
{¶ 5} “* * *
{¶ 6} “(3) A person who prior to the date of examination has successfully completed Phase I (EMT-B) Training in the Fire Apprentice Program conducted by Sinclair Community College in cooperation with the City of Dayton is entitled to have five (5) preference points added to that person’s passing grade.
*11{¶ 7} “(4) A person who prior to the date of the examination has successfully completed Phase II (EMT-P) Training in the Fire Apprentice Program conducted by Sinclair Community College in cooperation with the City of Dayton is entitled to have five (5) preference points added to that person’s passing grade.
{¶ 8} “B. Ten (10) preference points are the maximum preference points that a person may receive who has completed Phase I (EMT-B) and Phase II (EMT-P) Training conducted by Sinclair Community College in cooperation with the City. Five (5) preference points are the maximum preference points that a person may receive who has not completed both Phase I (EMT-B) and Phase II (EMT-P) Training conducted by Sinclair Community College in cooperation with the City. The maximum preference points set forth herein apply to all persons, regardless of qualifications, eligible to receive preference points pursuant to this section. To remain eligible to receive preference points pursuant to paragraphs A(3) or (4) above, a person who has completed Phase I (EMT-B) and/or Phase II (EMT-P) Training in the Fire Apprentice Program conducted by Sinclair Community College in cooperation with the City must maintain a current EMT-B and/or EMT-P certification with the State of Ohio.”
{¶ 9} The Fire Apprentice Program offers classroom and occupational training and began as part of an effort to increase female and minority representation in the Dayton Fire Department. The program is defined in a written report known as the Diversity Plan. The Diversity Plan states that six percent of uniformed firefighters in the Dayton Fire Department are female and that, although African-Americans constitute 42 percent of the population of Dayton, only five percent of uniformed firefighters are African-American. Similar disproportionate representation exists among officers within the department. In view of this disparity, the Diversity Plan recommended creation of the Fire Apprentice Program to facilitate recruitment, education, and training of “a diverse group of individuals.”
{¶ 10} A selection committee for the Fire Apprentice Program, comprising persons appointed by the city, the local firefighters union, and Sinclair Community College, selects qualified applicants based on references, the applicant’s record of community service participation, and a brief essay. The Diversity Plan states that an applicant for the program must be a resident of the city of Dayton, a United States citizen, and 18 to 31 years of age, and must have graduated from high school or earned a G.E.D., successfully completed a police background check, and passed a medical examination. Additionally, an applicant must hold a valid Ohio driver’s license and possess the physical ability to perform the job of a firefighter recruit.
{¶ 11} On September 13, 2002, the civil service board administered a competitive examination for the position of firefighter recruit, and some participants in *12the Fire Apprentice Program sat for the examination. The civil service board intended to award preference points to the examinees consistent with Rule 6, Section 11.
{¶ 12} Plaintiffs-appellants, the International Association of Firefighters, Local Union No. 136, the Fraternal Order of Police, Captain John C. Post Lodge No. 44, and 15 citizens and residents of the city of Dayton, filed a complaint seeking a declaration that Rule 6 of the civil service rules is void as being in violation of the city charter. Appellants also sought injunctive relief to prevent the civil service board from awarding preference points pursuant to Rule 6, Section 11. Appellants contend that selection for the Fire Apprentice Program is based on the sex or race of applicants.
{¶ 13} The trial court found that Rule 6, Section 11 violates the charter and permanently enjoined the city from implementing the rule. The Court of Appeals for the Second District reversed, holding that the phrase “competitive examination” as used in Section 95 of the charter permits awarding points to examination scores for completion of the Fire Apprentice Program.
{¶ 14} This cause is now before this court upon the acceptance of appellants’ second proposition of law in its discretionary appeal: “Appointments to the civil service may not be made on the basis of race or sex or some other minority status.”
{¶ 15} Civil service rules of the city of Dayton must comport with the charter of the city of Dayton. Reed v. Youngstown (1962), 173 Ohio St. 265, 19 O.O.2d 119, 181 N.E.2d 700, paragraph two of the syllabus. Sections 95 and 96 of the charter establish standards for firefighter selection.
{¶ 16} Section 95(2)(A) provides: “The competitive class shall include all positions and employment for which it is practicable to determine the merit and fitness of applicants by competitive examination.”
{¶ 17} Section 96 authorizes the civil service board, subject to the approval of the city commission, to adopt a “code of rules and regulations, providing for appointment and employment in all positions in the classified service, based on merit, efficiency, character, and industry.”
{¶ 18} The position of firefighter recruit is a position within the competitive classified service. Thus, selection of firefighters must be based on a competitive examination that measures the merit, fitness, efficiency, character, and industry of applicants.
{¶ 19} A competitive examination must objectively assess'the pertinent qualifications of a candidate and compare those qualifications to those of other candidates. See State ex rel. King v. Emmons (1934), 128 Ohio St. 216, 221, 190 N.E. *13468. Adding a scoring credit to examination scores does not necessarily vitiate the competitive-examination process. Id. at 224-225, 190 N.E. 468.
{¶ 20} A scoring preference is valid, however, only if it is allied to appropriate qualifications. The charter identifies relevant qualities as merit, fitness, efficiency, character, and industry. Common definitions of those words support a conclusion that awarding preference points for successful completion of the Fire Apprentice Program is not inconsistent with the charter. “Merit” is defined as “worth” or “[djemonstrated ability or achievement.” The American Heritage Dictionary (4th Ed.2000) 1100. “Fitness” is defined as “suitability” or “appropriateness.” Id. at 666. To be efficient is to “produc[e] effectively with a minimum of waste, expense, or unnecessary effort.” Id. at 570. “Character” is defined as “[m]oral or ethical strength.” Id. at 312. “Industry” means “[e]nergetic devotion to a task or an endeavor; diligence.” Id. at 895.
{¶ 21} The Fire Apprentice Program educates and trains participants for the position of firefighter recruit and provides unique exposure to the Dayton Fire Department by pairing each apprentice with a firefighter for a mentoring relationship. Persons who successfully complete one or two years in the program are likely to have increased their merit, fitness, efficiency, character, and industry. And the nature of that experience may be immeasurable by written, oral, or performance examination. In that respect, it is not unreasonable for city officials to conclude that a person who has successfully completed the Fire Apprentice Program should receive some credit for that training when competing for a position with the Dayton Fire Department.
{¶ 22} Appellants argue, however, that even if successful completion of the Fire Apprentice Program demonstrates merit, fitness, efficiency, character, and industry, the preference-points system is impermissible because selection for the program favors females and members of minority-race groups. We agree that female or minority status does not of itself indicate merit, fitness, efficiency, character, or industry. The civil service board is not authorized to award preference points based solely on the sex or race of the applicant. The charter does not permit implementing the goal of diversity by those means.
{¶ 23} Nevertheless, Rule 6, Section 11 does not award preference points based on sex or race, and appellants have not proved that selection for the Fire Apprentice Program is based on sex or race. Appellants maintain that the Fire Apprentice Program is an indirect means of artificially inflating the examination scores of female and minority recruits; they submit no evidence to support that contention. The Diversity Plan states that the program “will allow the fire department to reach a broader cross section of the community through employment of a more demographically representative group of citizens wishing to be firefighters.” Although the selection committee is aware of the goal of diversity, *14appellants have presented no evidence of the composition by race or sex of the group selected. In fact, appellants acknowledge that participants in the program include nonminorities. At most, the record shows that Dayton desires a more diverse fire department and that it will educate and train a group of fire apprentices proportionate to the diverse composition of the city.
{¶ 24} The Fire Apprentice Program is a recruitment mechanism through which the Dayton Fire Department may attract a diverse group of potential firefighters. Its purpose is to reach a cross-section of the population of the city so that men, women, and members of all racial groups will be aware of and have an opportunity to pursue employment within the fire department. The record does not indicate that the Fire Apprentice Program operates exclusively for, or even that it prefers, minorities or women. Accordingly, Rule 6, Section 11 does not violate the charter of the city of Dayton on that basis.
{¶ 25} For the foregoing reasons, we affirm the judgment of the court of appeals.
Judgment affirmed.
Resnick, Pfeifer, Lundberg Stratton, O’Connor and Lanzinger, JJ., concur.
O’Donnell, J., dissents.